Citation Nr: 0906579	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-03 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased rating for major depression, 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March to 
September 1970.  She also had service in the Army and Air 
Force Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in September 2007.  A transcript of the 
hearing is of record.  At the hearing, the Veteran submitted 
new evidence in the form of a letter from her counselor, 
which relates to the issue on appeal.  The Veteran 
specifically waived her right to have the RO consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2008).  


FINDING OF FACT

The Veteran's major depression is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.




CONCLUSION OF LAW

The criteria for an increased rating for major depression 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ § 4.7, 4.130, Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2006, before the initial adjudication of the claim.

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised her of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores, supra, at 47.  

The Board notes that the notification did not specifically 
include notice to the Veteran that, to substantiate an 
increased rating claim, she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating the effect that 
worsening of her condition has on her daily life.  
Nevertheless, during a VA examination conducted in July 2006, 
the effects of the Veteran's major depression on her daily 
activities were addressed.  Additionally, during the 
administrative processing, including the issuance of a 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), it was made clear that the effect on daily life 
is to be considered in rating this disability.  Id.  
Consequently, the Board finds that the Veteran was afforded 
the information necessary to satisfy the duty to notify.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
VA and private medical records, and secured an examination in 
furtherance of her claim.  VA has no duty to inform or assist 
that was unmet.

Of record are VA outpatient treatment records dated from May 
2005 to January 2007.  These records document the Veteran's 
treatment for her major depression.  Mental health clinic 
records dated in May and June 2005 show that the Veteran had 
an anxious mood, congruent affect, and good insight and 
judgment.  They also show that the Veteran had stress, 
anxiety, and difficulty in her relationships with her 
sisters.  A record dated in August 2005 shows that the 
Veteran's mood was depressed, while her affect remained 
congruent and her insight and judgment were fair.  She again 
reported stress and family difficulties.

The Veteran was afforded a VA examination in July 2006.  The 
Veteran reported that she was twice divorced and was 
currently married.  She reported her current marriage to be 
good.  She reported having two children and that her 
relationships with them were fair.  Her children did not live 
with her and her husband.  She reported being employed in the 
past and that she had not worked since 2001.  Her last job 
ended because she quit.  She revealed having held three jobs 
in the last five years.  She described relationships with 
superiors and co-workers as fair.  She reported being unable 
to work in the past because of psychological and emotional 
problems.  She reported that her mental ability to work in 
the future was very poor.  The Veteran reported that she 
almost always had severe impaired efficiency and decreased 
productivity in work tasks.  She reported frequent impaired 
reliability at work to a moderate extent.  She reported that 
she almost always had a severe inability to perform work 
tasks.  She reported strained relationships with co-workers 
to a moderate extent.  The Veteran reported her affect in the 
last year as fair at best, and her current affect was also 
reported to be fair.  She reported severe current distress.  
She acknowledged a significant lifestyle effect due to a 
psychological difficulty.  Serious difficulties were reported 
with work, relationships, family, and health.  The Veteran 
reported spending time with immediate family and neighbors, 
but no close friends were revealed.  She reported three 
casual friends.  She rated the quality of her interpersonal 
relationships with immediate family as fair; with relatives 
as very poor; with friends as fair; with neighbors as fair; 
with co-workers as non-existent; and with most people as 
poor.  She reported that the extent to which her 
psychological problems interfered with relationships with 
people was severe.  She reported frequent impairment with 
relationships with family of a moderate extent.  The Veteran 
reported the current, overall impairment in interpersonal 
relationships as frequent and moderate.  

On examination, her speech quantity and quality was normal.  
Her level of distress appeared mild.  Her mood was 
pessimistic and her affect was labile.  The Veteran reported 
her current depression to be moderate.  Her reported symptoms 
included, among others, depressed mood, loss of interest or 
pleasure, insomnia, fatigue, thinking problems, difficulty 
getting things done, interpersonal problems, and 
hopelessness.  Anxiety was reported to be mild, with 
continuous episodes during the previous six months.  She 
reported moderate chronic nervousness and worry about several 
things.  Her thought process was logical and coherent.  
Attention and concentration were normal.  She was oriented in 
all spheres.  Memory function difficulties were absent, 
including immediate, recent, and remote memory deficits.  
Abstracting ability was considered normal.  She denied 
suicidal and homicidal ideation.  Judgment and insight were 
fair.  Her Global Assessment of Functioning (GAF) score was 
reported to be 50, with 60 being the highest score in the 
last year.  The examiner noted that the current score showed 
moderate symptoms such as depressed mood and anxiety, and 
moderate difficulty in social functioning.  The examiner 
opined that the Veteran exhibited a strong tendency to 
accurately report problems, current difficulties, or past 
circumstances; and that the results of the examination were 
judged reliable and valid.  The examiner also opined that the 
Veteran's social functioning was mildly impaired, and her 
occupational functioning was moderately impaired.  The 
examiner further opined that the Veteran's disorder was such 
that the overall ability to function in the environment was 
considered moderately impaired.

Also of record are treatment records from the Veteran's 
counselor dated from June 2005 to February 2007.  The records 
show the Veteran's mood to be anxious, and some restricted 
affect.  A record dated in October 2006 shows that the 
Veteran reported that her job was going well.  

A letter from the Veteran's counselor dated in February 2007 
shows that the Veteran continued to deteriorate in the past 
year and half.  The prognosis was that the Veteran continued 
to be forgetful, lacked social and personal skills to deal 
with life stressors, and appeared to be unable to make 
necessary changes.  

Another letter from her counselor dated in August 2007 shows 
that the Veteran had anxiety issues related to social 
(neighbor) interactions, spouse interactions, and family 
issues (daughter recently moved away).  Most of the events 
were daily occurrences.  The letter also shows that the 
Veteran continued to have weekly, even daily, occurrences of 
sleepless nights, mood disturbances, and hyper-agitation.  
Situational circumstances, such as angry neighbors for 
example, were reported to preclude the Veteran from 
maintaining and acquiring new social relationships and 
maintaining employment.  Her affect was reported to be bland, 
flat, and guarded.  Her mood was reported to be anxious and 
agitated.  She displayed mood disturbance.

The Veteran testified at her hearing in September 2007 about 
panic attacks at least every other day, if not every day.  
She testified about memory impairment such as forgetting 
little things, like whether she shut the garage door, and 
having mood swings on a daily basis.  She testified about 
having relationships with her family.  She also testified 
about quitting a job because she could not handle the stress.  
She testified that she had trouble finding employment due to 
her other service-connected disability.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Major depression is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Under Diagnostic Code 9434, a 30 
percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood; anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130.

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

Here, the evidence shows that the Veteran's major depression 
disability picture more nearly approximates the criteria 
required for the currently assigned 30 percent rating and 
that a higher rating is not warranted.  38 C.F.R. § 4.7.  The 
Board acknowledges the Veteran's reports to the VA examiner 
that she almost always had decreases in work efficiency and 
productivity.  The Veteran's counselor has variously 
described her affect as flat or restricted.  VA treatment 
records showed her affect to be congruent, and the VA 
examination showed her affect to be labile.  However, the 
majority of the medical evidence does not show that the 
Veteran has a flattened affect.  There is no evidence that 
her speech was ever illogical, obscure, or irrelevant.  The 
Board acknowledges the Veteran's testimony that she has panic 
attacks more than once a week, but true panic attacks have 
not been identified as such by medical professionals as a 
recurring problem.  The evidence does not show that the 
Veteran has any difficulty in understanding complex commands; 
her attention, concentration, and abstracting ability were 
normal at the VA examination.  The VA examiner noted the 
Veteran did not have memory impairment.  The Board 
acknowledges the Veteran's testimony about memory impairment, 
but notes that the currently assigned 30 percent rating takes 
into account mild memory impairment, such as that described 
by the Veteran.  The evidence does not show impairment of 
long-term memory.  The Board acknowledges the August 2007 
counselor's letter showed disturbances of mood.  The VA 
examination shows that the Veteran had relationships with 
immediate family, and that the Veteran described having fair 
relationships with co-workers.  The Veteran also reported 
having friends.  The Board notes that the Veteran reported 
having an impaired relationship with her siblings.  The Board 
also notes that at the VA examination, the Veteran reported 
that she worked at three jobs in five years, although she did 
not report why she stopped working at her jobs.  

For the reasons set forth above, the Veteran's PTSD symptoms 
cannot be said to equate to the criteria required for a 50 
percent rating.  The Board acknowledges that the Veteran does 
have some symptoms that are required for a 50 percent rating.  
However, the overall disability picture evident in the record 
strongly suggests that the difficulties experienced by the 
Veteran are better described by the criteria for the 30 
percent rating.  The evidence does not show that the Veteran 
has occupational and social impairment with reduced 
reliability and productivity.  

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Here, the Veteran's GAF score was 50 in July 
2006, with the highest score reported to be 60 in the year 
prior to July 2006.  According to the DSM-IV, a GAF score of 
41 to 50 is indicative of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51-60 is indicative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  The Board finds that the veteran's GAF score of 60 
coincides with her stated symptoms and a rating of 30 
percent.  The Board also finds that the Veteran's GAF score 
of 50 does not coincide with her stated symptoms as reported 
by examiners and the consistent symptoms documented by the 
VA, or the symptoms documented by her private physician.  The 
Board notes that the evidence does not show that the Veteran 
had suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or no friends.  The Board does acknowledge that 
the Veteran's reported work history at the July 2006 VA 
examination does suggest that she had the inability to keep a 
job, although the reasons for that inability were not 
disclosed.  In this case, notwithstanding the GAF score of 
50, the Board reiterates that the Veteran's assigned GAF 
scores are not dispositive of the evaluation and must be 
considered in light of the actual symptoms of the Veteran's 
disorder.  The Board also notes that while a GAF score of 50 
is indicative of serious symptoms, the VA examiner opined 
that the Veteran's symptoms were moderate, which coincides 
with the GAF score of 60.  In this case, notwithstanding the 
GAF score of 50, the Board reiterates that the Veteran's 
assigned GAF scores are not dispositive of the evaluation and 
must be considered in light of the actual symptoms of the 
Veteran's disorder.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the major 
depression has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's major 
depression has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for major depression is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


